Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 08/11/2022.
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2015/0081725 A1) in view of Ray et al. (US 2017/0034591 A1) in view Zhang (US 2016/0007193 A1).
Regarding claim 1, Ogawa discloses a method, comprising: 
receiving, by a processing system including a processor, network access data for a first device of a first user and a second device of a second user ([0103]:  The sampler and marker modules 601, 602, 603 also identify and extract other data associated with the social data including, for example: the time or date, or both, that the social data was published or posted; hashtags; a tracking pixel; a web bug, also called a web beacon, tracking bug, tag, or page tag; a cookie; a digital signature; a keyword; user and/or company identity associated with the social data; an IP address associated with the social data; geographical data associated with the social data (e.g. geo tags); entry paths of users to the social data; certificates; users (e.g. followers) reading or following the author of the social data; users that have already consumed the social data; etc. This data may be used by the active receiver module 103 and/or the social analytic synthesizer module 106 to determine relationships amongst the social data); 
removing, by the processing system, from the network access data, [internet data to identify data attributed to user behavior of the first user and the second user, producing cleansed network access data] ([0099]:  The active receiver module may include analytic filters to eliminate unwanted information, machine learning to detect valuable information, and recommendation engines to quickly expose important conversations and social trends. New meta data may also be created from the social ingested data, such as but not limited to relationships and correlations); 
receiving, by the processing system, a number of topics for training a model, wherein the receiving the number of topics comprises receiving a user input specifying the number of topics ([0123]:  the user lists are obtained by constantly crawling them, since the user lists are dynamically updated by users, and new lists are created often. In an example embodiment, the user lists are processed using an Apache Lucene index. The expertise vector of a given user is processed using the Lucene algorithm to populate the index of topics associated with the given user. [0136]:  the active receiver 100 obtains Topic A, for example, through a user input in the GUI. At block 1302, the active receiver searches for users that have an interest in Topic A (e.g. by analyzing the index vector of each user). At block 1303, the identified users from block 1302 are outputted)., wherein the number of topics is chosen to provide acceptable prediction accuracy for the model while reducing computational time and computational complexity for the processing system ([0157]:  using the above process to find a smaller set of users U.sub.T that relate to the topic T reduces the amount of data to be analyzed);
training, by the processing system, the model based on the cleansed network access data, wherein the training the model comprises training the model according to the user input specifying the number of topics ([0083]:  each module is also configured to learn from its own gathered data and to improve its own processes and decision making algorithms. [0099]:  . New meta data may also be created from the social ingested data, such as but not limited to relationships and correlations. Further, the active receiver module is able to integrate with other modules, such as the active composer module 104, the active transmitter module 105, and the social analytic synthesizer module 106.  [0213]:  the active receiver models each user in the set of users U.sub.T as a node and determines a sample list of topics (e.g. T.sub.1(U.sub.1)-T.sub.N(U.sub.1)))) for each user (e.g. user U.sub.1) based on social networking activity and associate with the respective user (e.g. user U.sub.1).  [0234] The clustering module 2407 thus receives a vector of n-gram TF-IDFs for each user U.sub.T. The clustering module 2407 is then configured to map each user U.sub.T into one of K clusters (e.g. user 1-&gt;C.sub.1; User 2-&gt;C.sub.1; . . . User T-1-&gt;C.sub.k), as per output 2408).
However, Ogawa does not disclose training, by the processing system, the model based on the cleansed network access data to develop a first topological signature for the first device and a second topological signature for the second device; determining, by the processing system, a relationship among the first user and the second user based on the first topological signature and the second topological signature; providing, by the processing system, network information to the first device and to the second device based on the relationship among the first user and the second user.
In an analogous art, Ray discloses training, by the processing system, the model based on the cleansed network access data to develop a first topological signature for the first device and a second topological signature for the second device (fig. 3-4, [0034], [0100], [0103]-[0104], [0109]: associating the hash-ID for each TV with a consumer identifier in a graph of consumer data. In a consumer graph, a node represents an individual, or a household comprising two or more individuals, with a set of attributes such as the gender(s) and age(s) of the individual(s), history of TV programs watched, web-sites visited, etc. (e.g. network data). Each node has a collection of attributes that include types and behaviors, for which data is continuously collected from first party and third party sources,  [0159]-[0160]: The graph is continually refined as new data is received. In one embodiment, a technique such as machine learning is used to improve the quality of graph over time (i.e. training); 
determining, by the processing system, a relationship among the first user and the second user based on the first topological signature and the second topological signature ([0100], [0102]:  The term graph is used herein in its mathematical sense, as a set G (N, E) of nodes (N) and edges (E) connecting pairs of nodes. Graph G is a representation of the relationships between the nodes: two nodes that are connected by an edge are similar to one another according to some criterion, and the weight of an edge defines the strength of the similarity.  In the implementation of a graph herein, an edge, E, existing between two nodes indicates the existence of a relationship, or level of similarity, between the two nodes that is above a defined threshold. The weight of an edge, w_E, is the degree of similarity of the two nodes.  [0115]: Edges between the nodes in the consumer graph signify that the consumers have a threshold similarity, or interact with each other. The edges can be calculated deterministically, for example, if the nodes are in physical proximity, or probabilistically based on similarity in attributes.  [0118]: In a consumer graph, similarity represents the likeness of two individuals in terms of their demographic attributes and their viewing preferences); and 
providing, by the processing system, network information to the first device and to the second device based on the relationship among the first user and the second user ([0149]:  Given a graph, G(N, E), and a functional form that defines a similarity metric, and a set of seed nodes, it is possible to generate a set of “lookalike” nodes that are similar to the seed nodes…This is useful when identifying new consumers who may be interested in the same or similar content as a group of consumers already known to an advertiser. [0176]:  The deduplicated exposed audience is the number of users belonging to the target audience segment in the consumer graph who were exposed to the advertisement after deduplication. [0194]: the result of the process is a database that is being updated in real-time, and that contains aggregated hashed user ID's, each paired with a plurality of behavior and Segment data, and TV viewing data. This integrated data is made available for use by the DSP to an advertiser. The integrated data permits an advertiser to identify—and thus to target—a subset of the population that is defined by a mixture of demographics and viewing habits).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa to comprise “training, by the processing system, the model based on the cleansed network access data to develop a first topological signature for the first device and a second topological signature for the second device; determining, by the processing system, a relationship among the first user and the second user based on the first topological signature and the second topological signature; providing, by the processing system, network information to the first device and to the second device based on the relationship among the first user and the second user” taught by Ray.
One of ordinary skilled in the art would have been motivated because it would have enabled to effective matching of advertising content to receptive viewers of TV programs on TV and other devices based on data about the viewers' online viewing habits (Ray, [0003]).
However, Ogawa-Ray does not disclose removing, by the processing system, from the network access data internet data corresponding to service provider data and data corresponding to machine-to-machine data to identify data attributed to user behavior of the first user and the second user, producing cleansed network access data.
In an analogous art, Zhang discloses removing, by the processing system, from the network access data internet data corresponding to service provider data and data corresponding to machine-to-machine data to identify data attributed to user behavior of the first user and the second user, producing cleansed network access data ([0046]:  The M2M service related traffic may be filtered at various network locations.  The entity that performs filtering on the M2M related traffic may attempt to decrypt packets in the traffic flow using the corresponding service-specific key, and then drop any packet that the entity is unable to successfully decrypt.).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa-Ray to comprise “removing, by the processing system, from the network access data internet data corresponding to service provider data and data corresponding to machine-to-machine data to identify data attributed to user behavior of the first user and the second user, producing cleansed network access data” taught by Zhang.
One of ordinary skilled in the art would have been motivated because it would have enabled providing access protection to traffic communicated between members of a common group (Zhang, [0050]).  
Regarding claim 2, Ogawa-Ray-Zhang discloses the method of claim 1, wherein the determining a relationship among the first user and the second user comprises: determining, by the processing system, that the first user and the second user are members of a common household (Ray, [0143]:  Let P(d_i, d_j) be the probability that the two devices, d_i and d_j, belong to the same node (consumer, or household). [0147]:  many as 20 devices in one household. But by using behavioral data, it can be ascertained that the 20 devices have 4 major clusters, say with 5 devices each, where the clusters correspond to different individuals within the same household).  The same rationale applies as in claim 1.

Regarding claim 3, Ogawa-Ray-Zhang disclose the method of claim 2, wherein the providing network information to the first device and to the second device based on the relationship among the first user and the second user comprises: providing, by the processing system, a sequence or related advertisements to the first device and to the second device (Ray, [0194]: the result of the process is a database that is being updated in real-time, and that contains aggregated hashed user ID's, each paired with a plurality of behavior and Segment data, and TV viewing data. This integrated data is made available for use by the DSP to an advertiser. The integrated data permits an advertiser to identify—and thus to target—a subset of the population that is defined by a mixture of demographics and viewing habits). The same rationale applies as in claim 1.

Regarding claim 4, Ogawa-Ray-Zhang discloses the method of claim 1, comprising: determining, by the processing system, one or more interests of the first user based on the first topological signature; identifying, by the processing system, a related interest of the second user based on the second topological signature, wherein the related interest is related to the one or more interests of the first user; combining, by the processing system, the first user and the second user in an audience segment with other users (Ray, [0100], [0102]:  The term graph is used herein in its mathematical sense, as a set G (N, E) of nodes (N) and edges (E) connecting pairs of nodes. Graph G is a representation of the relationships between the nodes: two nodes that are connected by an edge are similar to one another according to some criterion, and the weight of an edge defines the strength of the similarity.  In the implementation of a graph herein, an edge, E, existing between two nodes indicates the existence of a relationship, or level of similarity, between the two nodes that is above a defined threshold. The weight of an edge, w_E, is the degree of similarity of the two nodes.  [0115]: Edges between the nodes in the consumer graph signify that the consumers have a threshold similarity, or interact with each other); and providing, by the processing system, advertising to users in the audience segment (Ray, [0149]:  Given a graph, G(N, E), and a functional form that defines a similarity metric, and a set of seed nodes, it is possible to generate a set of “lookalike” nodes that are similar to the seed nodes…This is useful when identifying new consumers who may be interested in the same or similar content as a group of consumers already known to an advertiser). The same rationale applies as in claim 1.

Regarding claim 7, Ogawa-Ray-Zhang discloses the method of claim 1, wherein the training a model based on the network access data comprises training, by the processing system, an unsupervised latent Dirichlet allocation (LDA) model based on browsing data of at least the first device and the second device, according to the number of topics (Ray, [0103]-[0104]:  a consumer graph, a node represents an individual, or a household comprising two or more individuals, with a set of attributes such as the gender(s) and age(s) of the individual(s), history of TV programs watched, web-sites visited (e.g. network access data), etc. Each node has a collection of attributes that include types and behaviors, for which data is continuously collected from first party and third party sources. [0119], [0121]:  The attributes of two nodes are represented by binary vectors, there are a number of metrics that can be used to define a similarity between a pair of nodes based on that attribute. Comparisons of binary vectors or bit-strings can be accomplished according to LDA (latent Dirichlet allocation). The same rationale applies as in claim 1.

Regarding claim 10; the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 12; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding claim 14, Ogawa-Ray-Zhang discloses the device of claim 10, wherein the operations further comprise: combining the first user and the second user in an audience segment with other users, wherein the combining is based on the first topological signature and the second topological signature (Ray, [0100], [0102]:  The term graph is used herein in its mathematical sense, as a set G (N, E) of nodes (N) and edges (E) connecting pairs of nodes. Graph G is a representation of the relationships between the nodes: two nodes that are connected by an edge are similar to one another according to some criterion, and the weight of an edge defines the strength of the similarity.  In the implementation of a graph herein, an edge, E, existing between two nodes indicates the existence of a relationship, or level of similarity, between the two nodes that is above a defined threshold. The weight of an edge, w_E, is the degree of similarity of the two nodes.  [0115]: Edges between the nodes in the consumer graph signify that the consumers have a threshold similarity, or interact with each other); and providing advertising data defining advertisements over a data network to users, including the first user and the second user, in the audience segment (Ray, [0176]:  The deduplicated exposed audience is the number of users belonging to the target audience segment in the consumer graph who were exposed to the advertisement after deduplication. [0194]: the result of the process is a database that is being updated in real-time, and that contains aggregated hashed user ID's, each paired with a plurality of behavior and Segment data, and TV viewing data. This integrated data is made available for use by the DSP to an advertiser. The integrated data permits an advertiser to identify—and thus to target—a subset of the population that is defined by a mixture of demographics and viewing habits). The same rationale applies as in claim 1.

Regarding claim 15, Ogawa-Ray-Zhang discloses the device of claim 14, wherein the operations further comprise: determining audience interests of the audience segment based on at least the first topological signature and the second topological signature; and selecting advertisements based on the audience interests (Ray, [0176]:  The deduplicated exposed audience is the number of users belonging to the target audience segment in the consumer graph who were exposed to the advertisement after deduplication. [0194]: the result of the process is a database that is being updated in real-time, and that contains aggregated hashed user ID's, each paired with a plurality of behavior and Segment data, and TV viewing data. This integrated data is made available for use by the DSP to an advertiser. The integrated data permits an advertiser to identify—and thus to target—a subset of the population that is defined by a mixture of demographics and viewing habits). The same rationale applies as in claim 1.

Regarding claim 16, Ogawa-Ray-Zhang discloses the device of claim 10, wherein the operations further comprise: building a machine learning model with the first topological signature; and using the machine learning model, discovering links between the first device and other devices based on the first topological signature (Ray, [0096]:  machine learning methods, and Bayesian and regression algorithms, are used to explore commonalities between consumers. Such methods are useful in situations where there is a finite number of parameters to be considered. In some other embodiments, techniques of deep learning are more useful in finding consumer similarities and constructing a consumer graph. Machine learning is a preferred technique for matching exact pieces of information, for example whether the same websites have been visited by two consumers). The same rationale applies as in claim 1.

Regarding claim 17, Ogawa discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: receiving network access data for a first mobile device of a first user and a second mobile device of a second user, the network access data including first mobile browsing data of the first user and second mobile browsing data of the second user ([0103]:  The sampler and marker modules 601, 602, 603 also identify and extract other data associated with the social data including, for example: the time or date, or both, that the social data was published or posted; hashtags; a tracking pixel; a web bug, also called a web beacon, tracking bug, tag, or page tag; a cookie; a digital signature; a keyword; user and/or company identity associated with the social data; an IP address associated with the social data; geographical data associated with the social data (e.g. geo tags); entry paths of users to the social data; certificates; users (e.g. followers) reading or following the author of the social data; users that have already consumed the social data; etc. This data may be used by the active receiver module 103 and/or the social analytic synthesizer module 106 to determine relationships amongst the social data);
removing, from the network access data, data, producing the first mobile browsing data of the first user and second mobile browsing data of the second user ([0099]:  The active receiver module may include analytic filters to eliminate unwanted information, machine learning to detect valuable information, and recommendation engines to quickly expose important conversations and social trends. New meta data may also be created from the social ingested data, such as but not limited to relationships and correlations); 
receiving a number of topics for training a model, wherein the receiving the number of topics comprises receiving a user input specifying the number of topics, wherein the number of topics is chosen to provide acceptable prediction accuracy for the model while reducing computational time and computational complexity for the processing system ([0123]:  the user lists are obtained by constantly crawling them, since the user lists are dynamically updated by users, and new lists are created often. In an example embodiment, the user lists are processed using an Apache Lucene index. The expertise vector of a given user is processed using the Lucene algorithm to populate the index of topics associated with the given user. [0136]:  the active receiver 100 obtains Topic A, for example, through a user input in the GUI. At block 1302, the active receiver searches for users that have an interest in Topic A (e.g. by analyzing the index vector of each user). At block 1303, the identified users from block 1302 are outputted)., wherein the number of topics is chosen to provide acceptable prediction accuracy for the model while reducing computational time and computational complexity for the processing system ([0157]:  using the above process to find a smaller set of users U.sub.T that relate to the topic T reduces the amount of data to be analyzed);
training a model based on the network access data and according to the number of topics ([0083]:  each module is also configured to learn from its own gathered data and to improve its own processes and decision making algorithms. [0099]:  . New meta data may also be created from the social ingested data, such as but not limited to relationships and correlations. Further, the active receiver module is able to integrate with other modules, such as the active composer module 104, the active transmitter module 105, and the social analytic synthesizer module 106.  [0213]:  the active receiver models each user in the set of users U.sub.T as a node and determines a sample list of topics (e.g. T.sub.1(U.sub.1)-T.sub.N(U.sub.1)))) for each user (e.g. user U.sub.1) based on social networking activity and associate with the respective user (e.g. user U.sub.1).  [0234] The clustering module 2407 thus receives a vector of n-gram TF-IDFs for each user U.sub.T. The clustering module 2407 is then configured to map each user U.sub.T into one of K clusters (e.g. user 1-&gt;C.sub.1; User 2-&gt;C.sub.1; . . . User T-1-&gt;C.sub.k), as per output 2408).
However, Ogawa does not disclose training an unsupervised latent Dirichlet allocation (LDA) model based on the network access data; applying first mobile browsing data to the LDA model, producing a first device topological signature for the first mobile device; applying second mobile browsing data to the LDA model, producing a second device topological signature for the second mobile device; determining, based on the first device topological signature and the second device topological signature, a relationship between the first user and the second user; responsive to determining the relationship between the first user and the second user is a common household, selecting television advertising for the common household; and providing the television advertising over a network to the common household for viewing by the first user, the second user, or both.
In an analogous art, Ray discloses training an unsupervised latent Dirichlet allocation (LDA) model based on the network access data; applying first mobile browsing data to the LDA model, producing a first device topological signature for the first mobile device; applying second mobile browsing data to the LDA model, producing a second device topological signature for the second mobile device (fig. 3-4, [0034], [0100], [0103]-[0104], [0109]: associating the hash-ID for each TV with a consumer identifier in a graph of consumer data. In a consumer graph, a node represents an individual, or a household comprising two or more individuals, with a set of attributes such as the gender(s) and age(s) of the individual(s), history of TV programs watched, web-sites visited, etc. (e.g. network data). Each node has a collection of attributes that include types and behaviors, for which data is continuously collected from first party and third party sources. [0119], [0121]:  The attributes of two nodes are represented by binary vectors, there are a number of metrics that can be used to define a similarity between a pair of nodes based on that attribute. Comparisons of binary vectors or bit-strings can be accomplished according to LDA (latent Dirichlet allocation).  [0159]-[0160]: The graph is continually refined as new data is received. In one embodiment, a technique such as machine learning is used to improve the quality of graph over time (i.e. training);
determining, based on the first device topological signature and the second device topological signature, a relationship between the first user and the second user ([0100], [0102]:  The term graph is used herein in its mathematical sense, as a set G (N, E) of nodes (N) and edges (E) connecting pairs of nodes. Graph G is a representation of the relationships between the nodes: two nodes that are connected by an edge are similar to one another according to some criterion, and the weight of an edge defines the strength of the similarity.  In the implementation of a graph herein, an edge, E, existing between two nodes indicates the existence of a relationship, or level of similarity, between the two nodes that is above a defined threshold. The weight of an edge, w_E, is the degree of similarity of the two nodes.  [0115]: Edges between the nodes in the consumer graph signify that the consumers have a threshold similarity, or interact with each other. The edges can be calculated deterministically, for example, if the nodes are in physical proximity, or probabilistically based on similarity in attributes.  [0118]: In a consumer graph, similarity represents the likeness of two individuals in terms of their demographic attributes and their viewing preferences); responsive to determining the relationship between the first user and the second user is a common household ([0143]:  Let P(d_i, d_j) be the probability that the two devices, d_i and d_j, belong to the same node (consumer, or household). [0184]:  An IP address may be used to link multiple devices within the same household. It may encompass aspects that denote the brand or other attributes of the device. The TV ID's 203 and viewing data 205 are provided to an entity such as a demand-side provider for further manipulations in order to target advertising content), selecting television advertising for the common household ([0184]: An IP address may be used to link multiple devices within the same household. . The TV ID's 203 and viewing data 205 are provided to an entity such as a demand-side provider for further manipulations in order to target advertising content); and providing the television advertising over a network to the common household for viewing by the first user, the second user, or both  ([0194]: the result of the process is a database that is being updated in real-time, and that contains aggregated hashed user ID's, each paired with a plurality of behavior and Segment data, and TV viewing data. This integrated data is made available for use by the DSP to an advertiser. The integrated data permits an advertiser to identify—and thus to target—a subset of the population that is defined by a mixture of demographics and viewing habits).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa to comprise “training an unsupervised latent Dirichlet allocation (LDA) model based on the network access data; applying first mobile browsing data to the LDA model, producing a first device topological signature for the first mobile device; applying second mobile browsing data to the LDA model, producing a second device topological signature for the second mobile device; determining, based on the first device topological signature and the second device topological signature, a relationship between the first user and the second user; responsive to determining the relationship between the first user and the second user is a common household, selecting television advertising for the common household; and providing the television advertising over a network to the common household for viewing by the first user, the second user, or both” taught by Ray.
One of ordinary skilled in the art would have been motivated because it would have enabled to effective matching of advertising content to receptive viewers of TV programs on TV and other devices based on data about the viewers' online viewing habits (Ray, [0003]).
However, Ogawa-Ray does not disclose removing, from the network access data, internet service provider data and machine-to- machine data to identify data attributed to user behavior of the first user and the second user
In an analogous art, Zhang discloses removing, from the network access data, internet service provider data and machine-to- machine data to identify data attributed to user behavior of the first user and the second user ([0046]:  The M2M service related traffic may be filtered at various network locations.  The entity that performs filtering on the M2M related traffic may attempt to decrypt packets in the traffic flow using the corresponding service-specific key, and then drop any packet that the entity is unable to successfully decrypt.).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa-Ray to comprise “removing, from the network access data, internet service provider data and machine-to- machine data to identify data attributed to user behavior of the first user and the second user” taught by Zhang.
One of ordinary skilled in the art would have been motivated because it would have enabled providing access protection to traffic communicated between members of a common group (Zhang, [0050]).  

Claims 5-6, 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Ray in view of Zhang, as applied to claims 1 and 17, in further view of Cheng et al. (US 2018/0357321 A1).
Regarding claim 5, Ogawa-Ray-Zhang discloses the method of claim 1,
However, Ogawa-Ray-Zhang does not disclose preprocessing, by the processing system, the network access data to remove irregular data and format the network access data in a standardized format.
In an analogous art, Cheng discloses preprocessing, by the processing system, the network access data to remove irregular data and format the network access data in a standardized format ([0021]:  The system for sequentialized behavior based guidance may collect the user behavior data of the user during the browsing session, filter unnecessary user actions from the user behavior data, and sequentialize the filtered user behavior data based on time stamps. The system populates a matrix with the user behavior data, vectorizes the matrix (e.g. format).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa-Ray-Zhang to comprise “preprocessing, by the processing system, the network access data to remove irregular data and format the network access data in a standardized format” taught by Cheng.
One of ordinary skilled in the art would have been motivated because it would have enabled the user behavior based guidance system to filter out “unnecessary” user behavior data from among the user behavior data collected (Cheng, [0016]).  

Regarding claim 6, Ogawa-Ray-Zhang-Cheng discloses the method of claim 5, wherein the receiving network access data comprises receiving first browsing data for the first device and second browsing data for the second device (Ray, [0032]:  The targeted market segment can be derived from online data sources such as third party social media data, third party online purchase history, third party back link history, third party link history, first party acquired cookie data, and other opted in internet behavior data, which includes, browsing, social media content, purchases.  [0103]:  In a consumer graph, a node represents an individual, or a household comprising two or more individuals, with a set of attributes such as the gender(s) and age(s) of the individual(s), history of TV programs watched, web-sites visited, etc.).  The same rationale applies as in claim 1.

Regarding claim 11, Ogawa-Ray-Zhang disclose the device of claim 10.
However, Ogawa-Ray-Zhang does not disclose wherein the operations further comprise: cleansing the first mobile browsing data to remove irregular data, producing the first cleansed mobile browsing data; cleansing the second mobile browsing data to remove irregular data, producing the second cleansed mobile browsing data; vectorizing the first cleansed mobile browsing data, producing a first document vector; vectorizing the second cleansed mobile browsing data, producing a second document vector; and training the clustering model based on the first document vector and the second document vector.
In an analogous art, Cheng discloses wherein the operations further comprise: cleansing the first mobile browsing data to remove irregular data, producing the first cleansed mobile browsing data; cleansing the second mobile browsing data to remove irregular data, producing the second cleansed mobile browsing data ([0014]:  The user behavior based guidance system is configured to collect user behavior data of users interacting within a network during browsing sessions. [0021]:  The system for sequentialized behavior based guidance may collect the user behavior data of the user during the browsing session, filter unnecessary user actions from the user behavior data); vectorizing the first cleansed mobile browsing data, producing a first document vector; vectorizing the second cleansed mobile browsing data, producing a second document vector; and training the clustering model based on the first document vector and the second document vector ([0021]:  The system populates a matrix with the user behavior data, vectorizes the matrix, and trains a behavioral model (e.g., LSTM model) based on the vectorized behavior data. The trained model may thereby receive user behavior events in a second browsing session as inputs, and output one or more predicted recommendations for the user based on the user behavior event).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa-Ray-Zhang to comprise “wherein the operations further comprise: cleansing the first mobile browsing data to remove irregular data, producing the first cleansed mobile browsing data; cleansing the second mobile browsing data to remove irregular data, producing the second cleansed mobile browsing data; vectorizing the first cleansed mobile browsing data, producing a first document vector; vectorizing the second cleansed mobile browsing data, producing a second document vector; and training the clustering model based on the first document vector and the second document vector” taught by Cheng.
One of ordinary skilled in the art would have been motivated because it would have enabled the user behavior based guidance system to filter out “unnecessary” user behavior data from among the user behavior data collected (Cheng, [0016]).  

Regarding claim 18, Ogawa-Ray-Zhang discloses the non-transitory machine-readable medium of claim 17.  Ray discloses providing the vectorized data to the LDA model to train the LDA model [0119], [0121]:  The attributes of two nodes are represented by binary vectors, there are a number of metrics that can be used to define a similarity between a pair of nodes based on that attribute. Comparisons of binary vectors or bit-strings can be accomplished according to LDA (latent Dirichlet allocation).
In an analogous art, Zhang discloses wherein the operations further comprise: cleansing the network access data to remove data related to non-human activity ([0046]:  The M2M service related traffic may be filtered at various network locations.  The entity that performs filtering on the M2M related traffic may attempt to decrypt packets in the traffic flow using the corresponding service-specific key, and then drop any packet that the entity is unable to successfully decrypt.).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa-Ray to comprise “wherein the operations further comprise: cleansing the network access data to remove data related to non-human activity” taught by Zhang.
One of ordinary skilled in the art would have been motivated because it would have enabled providing access protection to traffic communicated between members of a common group (Zhang, [0050]).  
However, Ogawa-Ray-Zhang does not disclose wherein the operations further comprise: cleansing the network access data, producing cleansed data; and vectorizing the cleansed data, producing vectorized data.
In an analogous art, Cheng discloses wherein the operations further comprise: cleansing the network access data, producing cleansed data; and vectorizing the cleansed data, producing vectorized data ([0014]:  The user behavior based guidance system is configured to collect user behavior data of users interacting within a network during browsing sessions. [0021]:  The system for sequentialized behavior based guidance may collect the user behavior data of the user during the browsing session, filter unnecessary user actions from the user behavior data. The system populates a matrix with the user behavior data, vectorizes the matrix, and trains a behavioral model (e.g., LSTM model) based on the vectorized behavior data. The trained model may thereby receive user behavior events in a second browsing session as inputs, and output one or more predicted recommendations for the user based on the user behavior event).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa-Ray-Zhang to comprise “wherein the operations further comprise: cleansing the network access data, producing cleansed data; and vectorizing the cleansed data, producing vectorized data” taught by Cheng.
One of ordinary skilled in the art would have been motivated because it would have enabled the user behavior based guidance system to filter out “unnecessary” user behavior data from among the user behavior data collected (Cheng, [0016]).

Regarding claim 19, Ogawa-Ray-Zhang-Cheng discloses the non-transitory machine-readable medium of claim 18, wherein the selecting television advertising for the common household comprises: determining an interest of the first user based on the first device topological signature; determining an interest of the second user based on the second device topological signature (Ray, [0034], [0109]:  receiving programmatic TV data for a first population of consumers, wherein the programmatic TV data comprises at least one IP address (e.g. network access data) and a list of TV viewing data for each TV accessible to a consumer in the first population of consumers…de-identifying the IP address for each TV, thereby creating a hash-ID for each TV that is associated with each consumer (e.g. first and second user) in the first population of consumers. First party data comprises data on a user's behavior, for example: purchases, viewership, site visits, etc. First party type data includes location from IP address, geolocation from mobile devices, and whether the device is located in a commercial or residential property); and selecting one or more advertisements for the common household based on the interest of the first user and the interest of the second user (Ray, [0149]:  Given a graph, G(N, E), and a functional form that defines a similarity metric, and a set of seed nodes, it is possible to generate a set of “lookalike” nodes that are similar to the seed nodes…This is useful when identifying new consumers who may be interested in the same or similar content as a group of consumers already known to an advertiser.  [0194]: the result of the process is a database that is being updated in real-time, and that contains aggregated hashed user ID's, each paired with a plurality of behavior and Segment data, and TV viewing data. This integrated data is made available for use by the DSP to an advertiser. The integrated data permits an advertiser to identify—and thus to target—a subset of the population that is defined by a mixture of demographics and viewing habits). The same rationale applies as in claim 17.

Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Ray in view of Zhang, as applied to claims 7 and 17, in further view of Ho et al. (US 2020/0134511 A1).
Regarding claim 8, Ogawa-Ray-Zhang discloses the method of claim 7.  Ray discloses receiving, by the processing system, first updated network access data for the first device of the first user and second updated network access data for the second device of the second user, the first updated network access data reflecting varying user interests of the first user, the second updated network access data reflecting varying user interests of the second user ([0094]:  An advantage of the consumer graph herein is that it is constructed from a potentially unlimited number of input parameters. By expanding the amount of data under consideration beyond a fixed number of attributes of a consumer base (age, income, gender, etc.) to use of behavioral data (such as specific viewing and purchasing histories of individual consumers, as well as demographic, and location-related sources) that is continually being updated, the comparisons between consumers can be much more sophisticated);
 vectorizing, by the processing system, the first updated network access data and the second updated network access data to produce an updated vectorized corpus; and retraining, by the processing system, the LDA model on the vectorized corpus ([0103]-[0104]:  a consumer graph, a node represents an individual, or a household comprising two or more individuals, with a set of attributes such as the gender(s) and age(s) of the individual(s), history of TV programs watched, web-sites visited (e.g. network access data), etc. Each node has a collection of attributes that include types and behaviors, for which data is continuously collected from first party and third party sources. Those inputs are updated over time and allow the data for a given consumer to be refined, as well as allow the population of consumers on which data can be used to be expanded. [0119], [0121]:  The attributes of two nodes are represented by binary vectors, there are a number of metrics that can be used to define a similarity between a pair of nodes based on that attribute. Comparisons of binary vectors or bit-strings can be accomplished according to LDA (latent Dirichlet allocation. [0115]:  Since the attributes are transmutable, the edges can also change, either in their weighting or by being created or abolished if the similarity score for a pair of nodes alters. Thus the graph is not static, and can change over time. In some embodiments, change is dynamic: similarity scores are continually recalculated as nodes attributes for nodes are updated (e.g. training)).
However, Ogawa-Ray-Zhang does not disclose wherein the training the LDA model comprises: receiving, by the processing system, an updated set of topics for training the model, wherein the receiving updated set of topics comprises receiving a user input specifying the updated topics. 
In an analogous art, Ho discloses wherein the training the LDA model comprises: receiving, by the processing system, an updated set of topics for training the model, wherein the receiving updated set of topics comprises receiving a user input specifying the updated topics ([0016]:  The machine learning model is periodically updated to be retrained with an updated set of training documents that can include text collections that were not previously used to train the machine learning model. Retraining the machine learning model improves the ability of the machine learning model to identify and match similar articles, search strings, and text collections.  [0059]:  list of topic vectors is updated with additional topic vectors. In one or more embodiments, the list of topic vectors stored in the repository is updated with additional topic vectors that were generated for the additional text collections. The additional topic vectors were generated by using the topic vector generator on the additional text collections before training the machine learning model on the additional text collections.).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa-Ray-Zhang to comprise “wherein the training the LDA model comprises: receiving, by the processing system, an updated set of topics for training the model, wherein the receiving updated set of topics comprises receiving a user input specifying the updated topics” taught by Ho.
One of ordinary skilled in the art would have been motivated because it would have enabled machine learning model to be periodically updated to be retrained with an updated set of training documents that can include text collections that were not previously used to train the machine learning model (Ho, [0016]).  
Regarding claim 20,  Ogawa-Ray-Zhang discloses the non-transitory machine-readable medium of claim 17.
However, Ogawa-Ray-Zhang does not disclose wherein the operations further comprise: receiving as a user input a-an updated number of topics for the LDA model, the updated number of topics reflecting varying user interests of the first user and the second user; and retraining the LDA model according to the number of topics.
In an analogous art, Ho discloses wherein the operations further comprise: receiving as a user input a-an updated number of topics for the LDA model, the updated number of topics reflecting varying user interests of the first user and the second user; and retraining the LDA model according to the number of topics ([0016]:  The machine learning model is periodically updated to be retrained with an updated set of training documents that can include text collections that were not previously used to train the machine learning model. Retraining the machine learning model improves the ability of the machine learning model to identify and match similar articles, search strings, and text collections.  [0059]:  list of topic vectors is updated with additional topic vectors. In one or more embodiments, the list of topic vectors stored in the repository is updated with additional topic vectors that were generated for the additional text collections. The additional topic vectors were generated by using the topic vector generator on the additional text collections before training the machine learning model on the additional text collections.).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa-Ray-Zhang to comprise “wherein the operations further comprise: receiving as a user input a-an updated number of topics for the LDA model, the updated number of topics reflecting varying user interests of the first user and the second user; and retraining the LDA model according to the number of topics” taught by Ho.
One of ordinary skilled in the art would have been motivated because it would have enabled machine learning model to be periodically updated to be retrained with an updated set of training documents that can include text collections that were not previously used to train the machine learning model (Ho, [0016]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Ray in view of Zhang in view of Ho, as applied to claim 8, in further view of Sathish (US 2016/0103932 A1).
Regarding claim 9, Ogawa-Ray-Zhang-Ho discloses the method of claim 8.
However, Ogawa-Ray-Zhang-Ho does not explicitly discloses further comprising: determining, by the processing system, how topics of a browsing history of the first device are clustered to produce the first topological signature for the first device; and determining, by the processing system, how topics of a browsing history of the second device are clustered to produce the second topological signature for the second device.
In an analogous art, Sathish discloses further comprising: determining, by the processing system, how topics of a browsing history of the first device are clustered to produce the first topological signature for the first device; and determining, by the processing system, how topics of a browsing history of the second device are clustered to produce the second topological signature for the second device ([0104]:  The topic model further gets updated based on the topics/URLs that the user browses using the electronic device. In an embodiment, the electronic device can be the first electronic device 102 or the second electronic device 104. The pre-loaded topic specific documents may be masked from the user and are used in constructing the initial topic model. [0105]:  the clustering process is also performed against the pre-loaded topic models and the changes to the pre-loaded topic vectors due to the addition of new URLs browsed by the user are also updated. During the process of cluster assignment, the document-topic map is used in the clustering process).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Ogawa-Ray-Zhang-Ho to comprise “further comprising: determining, by the processing system, how topics of a browsing history of the first device are clustered to produce the first topological signature for the first device; and determining, by the processing system, how topics of a browsing history of the second device are clustered to produce the second topological signature for the second device” taught by Sathish.
One of ordinary skilled in the art would have been motivated because it would have enabled  to provide a mechanism for sharing a knowledge graph of a first electronic device with a second electronic device in a knowledge-based assistive network (Sathish, [0009]).

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Vadrevu et al., US 2012/0016877 A1: Clustering of Search Results. 
Harris et al., US 2021/0027182 A1: Automated Machine Learning Systems and Methods.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446